Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/601,504 filed on 10/14/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/04/2021 and 04/17/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
Claims 2, 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
Prior arts:
US 2019/0279344 to Duggal
[0033] As used herein, neural networks refer to computational models used in machine learning and made up of nodes organized in layers with weighted connections. In some implementations, the nodes of a layer are represented as a matrix of values for the layer. The values for each layer may be calculated based on the values of the previous layer and the weighted connections. A layer in a neural network may be fully-connected to the previous layer (e.g., each value in the layer is a calculated as an independently adjusted weighted combination of each value in the previous layer). Training a neural network uses training examples, each example being an input and a desired output, to determine, over a series of iterative rounds, optimal weight values for the connections between layers that result in the neural network providing the desired output given the input. During each round, the weights are adjusted to address incorrect output. Once trained, the neural network can be used to predict an output based on provided input.

US 2017/0364796 to Wiebe
[0075] With reference to FIG. 10, the compilation is the process of translation of a high-level description of a quantum algorithm into a sequence of quantum circuits. Such high-level description may be stored, as the case may be, on one or more external computer(s) 1060 outside the computing environment 1000 utilizing one or more memory and/or storage device(s) 1062, then downloaded as necessary into the computing environment 1000 via one or more communication connection(s) 1050. Alternatively, the classical compiler unit 1020 is coupled to a classical processor 1010 and a procedure library 1021 that contains some or all procedures or data necessary to implement the methods described above such as a Boltzmann machine specification, state preparation procedures (e.g., qGenModelState, qGenDataState), and mean-field evaluations.

US 2014/0136452 to Wellman
[0064] The predictive compiler module 206 is described in greater detail below with regard to FIG. 3. The predictive compiler module 206, in certain embodiments, may combine and/or extend learned functions to form new learned functions, may request additional learned functions from the function generator module 204, or the like for inclusion in a predictive ensemble. In one embodiment, the predictive compiler module 206 evaluates learned functions from the function generator module 204 using test data to generate evaluation metadata. The predictive compiler module 206, in a further embodiment, may evaluate combined learned functions, extended learned functions, combined-extended learned functions, additional learned functions, or the like using test data to generate evaluation metadata.
[0065] The predictive compiler module 206, in certain embodiments, maintains evaluation metadata in a metadata library 314, as described below with regard to FIGS. 3 and 4. The predictive compiler module 206 may select learned functions (e.g. learned functions from the function generator module 204, combined learned functions, extended learned functions, learned functions from different predictive analytics classes, and/or combined-extended learned functions) for inclusion in a predictive ensemble based on the evaluation metadata. In a further embodiment, the predictive compiler module 206 may synthesize the selected learned functions into a final, synthesized function or function set for a predictive ensemble based on evaluation metadata. The predictive compiler module 206, in another embodiment, may include synthesized evaluation metadata in a predictive ensemble for directing data through the predictive ensemble or the like.

US 2014/0372513 to Jones
[0098] The function generator module 412, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 408. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, a setting, a threshold, a configuration, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like.

US 2019/0236486 to Azab
[0030] Unlike the conventional technologies described above, one embodiment provides a communication management system that ranks/prioritizes pieces of communication based on urgency and actionable aspects of the pieces of communication instead of importance (i.e., prioritizing pieces of communication from the perspective of time instead of content). As described in detail later herein, the communication management system provides personalized cognitive communication prioritization from one user's perception or point of view with respect to urgency and actionable aspects of pieces of communication (e.g., the user's perception or point of view as to what constitutes a time-sensitive piece of communication). In one example implementation, given a piece of communication such as an email, the communication management system determines priority (e.g., a priority score) of the piece of communication and classifies the piece of communication into one of multiple categories based on the priority determined (e.g., maps the priority score to a priority label).
[0060] In one embodiment, the first dense neural network layer 450 is a global learning model 560 representing perceptions or points of view of multiple users 30 with respect to urgency and actionable aspects of a piece of communication (“global perspective”). In one embodiment, the first dense neural network layer 450 is trained as a global deep learner/classifier using deep learning and a global training dataset (e.g., the global training dataset 550 comprising multiple pieces of communication 400 for the multiple users 30). In response to receiving the single vector from the first concatenation unit 290A, the first dense neural network layer 450 is configured to generate an output 455 (FIG. 5A) comprising information indicative of a predicted degree of priority of the piece of communication 400 from the global perspective.

The prior art of record (Boesch in view of Zhong, Eder, Wiebe, Duggal, Wellman, Jones, and Azab) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claim 2, 5-6 and 8-10.
The prior art of record (Boesch in view of Zhong, Eder, Wiebe, Duggal, Wellman, Jones, and Azab) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 11 “generate metadata corresponding to the set of layers that are mutable, and the information for mapping the second set of weights to the set of weights for the NN model, wherein the generated metadata enables updating the set of layers that are mutable during execution of the NN model; and compile the code and the generated metadata to create a compiled binary of the NN model”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0189642 to Boesch et al. (hereafter “Boesch”) in further view of US 2018/0277246 to Zhong et al. (hereafter “Zhong”)

As per claim 1, Boesch discloses a method comprising:
receiving code corresponding to a neural network (NN) model (FIG. 12; paragraphs 0082 and 0085: “The system 1200 can include a computer program product embodied in a non-transitory computer readable medium for computational manipulation, the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor; generating a first set of weights for the first tensor; evaluating an operation to be performed by a layer within a deep neural network on the first tensor using the first set of weights; determining a set of output radix points for the layer within the deep neural network based on the first tensor and the operation; calculating an output tensor for the layer within the deep neural network using the set of output radix points, the first tensor, and the first set of weights; and restarting the operation, when the layer reports a hardware overflow, using an updated set of output radix points.”) and a set of weights for the NN model (FIGs. 1 and 12; paragraphs 0029, 0031, 0082 and 0085: “ensor manipulation is performed within a neural network. A first tensor is obtained. The tensor can be in input tensor, a tensor from a previous layer in a deep neural network, and so on. A first set of weights is obtained for the first tensor. The weights can be used for scaling, normalization, etc. An operation is evaluated to be performed by a layer within a deep neural network on the first tensor using the first set of weights.”);
determining a set of layers that are mutable in the NN model (FIGs. 4-5; paragraphs 0043 and 0045: “The layers shown 510, 530 can be layers in a deep neural network, a convolutional neural network, and so on. When the layers are included in a neural network for learning such as deep learning, weights used by a given layer can be updated as part of a learning technique. The learning technique can include training the neural network. The weights can include input B1(t) 514, input B2(t) 534, etc. The updating of the weights can be based on forward propagation 560, on backward propagation 562, on both forward propagation and backward propagation, and so on. For forward propagation 560, the updating of weights such as weights B2(t) 534 can be based on an output from a stage, such as Z1(t) 516. In embodiments, the deep neural network training includes forward propagation of the set of output radix points. The deep neural network training can include forward propagation of a set of weights. In embodiments, the deep neural network training includes backward propagation of error gradients for the set of output radix points. For backward propagation 562, the updating of weights such as weights B1(t) 514 can be based on an output from a stage, such as Z2(t) 536. In embodiments, the training includes backward propagation of error gradients, that is, values that are sent to prior layers to adjust the weights and make corrections to them for future use.”); and
generating metadata corresponding to the set of layers that are mutable (FIG. 7; paragraphs 0010, 0032, 0036 and 0039: “The first layer and the second layer 700 can be layers of a neural network. A first input tensor is obtained for manipulation within a deep neural network, where the first input tensor includes fixed-point numerical representations, and where the first input tensor includes tensor metadata. The tensor metadata for each tensor can include tensor dimension, tensor element count, tensor radix points, tensor element precision, tensor element range, or tensor element classification. The first input tensor is applied to a first layer within the deep neural network, where the first input tensor with fixed-point values has a first set of variable radix points, and where the first set of variable radix points is associated with the fixed-point values of the first input tensor. A first weighting tensor is determined for the first input tensor applied to the first layer, where the first weighting tensor includes tensor metadata.”).
Boesch discloses the set of layers that are mutable (FIG. 7; paragraphs 0010, 0032, 0036 and 0039: “The first layer and the second layer 700 can be layers of a neural network. A first input tensor is obtained for manipulation within a deep neural network, where the first input tensor includes fixed-point numerical representations, and where the first input tensor includes tensor metadata. The tensor metadata for each tensor can include tensor dimension, tensor element count, tensor radix points, tensor element precision, tensor element range, or tensor element classification. The first input tensor is applied to a first layer within the deep neural network, where the first input tensor with fixed-point values has a first set of variable radix points, and where the first set of variable radix points is associated with the fixed-point values of the first input tensor. A first weighting tensor is determined for the first input tensor applied to the first layer, where the first weighting tensor includes tensor metadata.”), however, Boesch does not explicitly disclose determining information for mapping a second set of weights to the set of weights for the NN model; and the information for mapping the second set of weights to the set of weights for the NN model, wherein the generated metadata enables updating the set of layers.
Zhong further discloses determining information for mapping a second set of weights to the set of weights for the NN model (FIGs. 1 and 5; paragraphs 0061 and 0092: “In some embodiments, the edges between an entity node 504 and a similar patient node 506 may be assigned a weight based on the difference or similarity between the value(s) of the querying patient's associated fields or subsets of the data 120, 122, 124 that map to that node 504 and the value(s) of those fields or subsets of the data 120, 122, 124 associated with the respective patient having his or her patient node 506 linked to the respective entity node 504. Thus, both the number of edges between respective pairs of related patient nodes 502, 506 and the respective weightings assigned to those edges may be utilized to calculate or otherwise determine a metric indicative of the relative similarity between the query subject associated with patient node 502 and a different patient associated with one of patient nodes 506.” [Wingdings font/0xE0] the weight of difference or similar value for mapping/associating edges as in the graph in FIG. 5); and
the information for mapping the second set of weights to the set of weights for the NN model (FIGs. 1 and 5; paragraphs 0061 and 0092: “In some embodiments, the edges between an entity node 504 and a similar patient node 506 may be assigned a weight based on the difference or similarity between the value(s) of the querying patient's associated fields or subsets of the data 120, 122, 124 that map to that node 504 and the value(s) of those fields or subsets of the data 120, 122, 124 associated with the respective patient having his or her patient node 506 linked to the respective entity node 504. Thus, both the number of edges between respective pairs of related patient nodes 502, 506 and the respective weightings assigned to those edges may be utilized to calculate or otherwise determine a metric indicative of the relative similarity between the query subject associated with patient node 502 and a different patient associated with one of patient nodes 506.” [Wingdings font/0xE0] the weight of difference or similar value for mapping/associating edges as in the graph in FIG. 5), wherein the generated metadata enables updating the set of layers (FIG. 2; paragraphs 0015, 0075 and 0078: “In response to discovering a relationship between previously unconnected nodes or entities within the graph data structure associated with the respective logical database layer, the data management process 200 creates or otherwise generates updated graph metadata characterizing the identified relationship between nodes and stores or otherwise maintains the updated graph metadata in the database in association with the logical database layer (tasks 206, 208). In this regard, the data management application 110 updates the graph metadata 126 associated with the particular logical database layer to create new directional edges or links between previously unconnected nodes or entities within that logical database layer that were identified as having a causal relationship.” [Wingdings font/0xE0] updating metadata defining graph data structure for the layer [Wingdings font/0xE0] updating the layers).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zhong into Boesch’s teaching because it would provide for the purpose of the data management application 110 updates the graph metadata 126 associated with the particular logical database layer to create new directional edges or links between previously unconnected nodes or entities within that logical database layer that were identified as having a causal relationship (Zhong, paragraph 0075).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boesch in further view of Zhong, as applied to claim 1, and further in view of US 2019/0164037 to Kim et al. (hereafter Kim)

As per claim 3, Boesch does not explicitly disclose wherein the code further includes parameters for bias values and scale values corresponding to the weights for the NN model.
Kim further discloses wherein the code further includes parameters for bias values (paragraph 0072) and scale values corresponding to the weights for the NN model (paragraphs 0059 and 0072).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kim into Boesch’s teaching and Zhong’s teaching because it would provide for the purpose of using a systolic array and a method thereof using the operational result for one layer as an input to the operation for a next layer, while using the systolic array easily, and efficiently storing an input feature map and an output feature map (Kim, paragraph 0008).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boesch in further view of Zhong, as applied to claim 1, and further in view of US 2019/0156816 to Singh et al. (hereafter “Singh”)

As per claim 7, Boesch does not explicitly disclose wherein the metadata includes information corresponding to offsets of a set of operations performed by a respective mutable layer of the NN model.
Singh further discloses wherein the metadata includes information corresponding to offsets of a set of operations performed by a respective mutable layer of the NN model (paragraphs 0018-0020 and 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Singh into Boesch’s teaching and Zhong’s teaching because it would provide for the purpose of Neural networks can learn as data is provided to them, adjusting the weights associated with the various connections each time new data is presented. Training the acoustic model based on a training dataset may be performed iteratively. The neural network adjusts the weights to identify the correct words spoken in input audio samples. In some embodiments, training may include supervised and/or unsupervised training phases. As training data is passed through the base model, words spoken in the training data are classified (Singh, paragraph 0027).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boesch in further view of Zhong, and further in view of US 2001/0034628 to Eder and US 2017/0364796 to Wiebe et al. (hereafter “Wiebe”)

As per claim 20, Boesch discloses a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: receiving, by a driver provided by the computing device, a weight (FIGs. 1 and 12), 
the weight including information corresponding to a set of values for updating a set of weights of a neural network model (FIGs. 1 and 12; paragraphs 0029, 0031, 0082 and 0085: “ensor manipulation is performed within a neural network. A first tensor is obtained. The tensor can be in input tensor, a tensor from a previous layer in a deep neural network, and so on. A first set of weights is obtained for the first tensor. The weights can be used for scaling, normalization, etc. An operation is evaluated to be performed by a layer within a deep neural network on the first tensor using the first set of weights.”), the neural network model currently executing on the computing device (FIG. 12; paragraphs 0082 and 0085: “The system 1200 can include a computer program product embodied in a non-transitory computer readable medium for computational manipulation, the computer program product comprising code which causes one or more processors to perform operations of: obtaining a first tensor; generating a first set of weights for the first tensor; evaluating an operation to be performed by a layer within a deep neural network on the first tensor using the first set of weights; determining a set of output radix points for the layer within the deep neural network based on the first tensor and the operation; calculating an output tensor for the layer within the deep neural network using the set of output radix points, the first tensor, and the first set of weights; and restarting the operation, when the layer reports a hardware overflow, using an updated set of output radix points.”);
Boesch discloses the set of layers that are mutable (FIG. 7; paragraphs 0010, 0032, 0036 and 0039: “The first layer and the second layer 700 can be layers of a neural network. A first input tensor is obtained for manipulation within a deep neural network, where the first input tensor includes fixed-point numerical representations, and where the first input tensor includes tensor metadata. The tensor metadata for each tensor can include tensor dimension, tensor element count, tensor radix points, tensor element precision, tensor element range, or tensor element classification. The first input tensor is applied to a first layer within the deep neural network, where the first input tensor with fixed-point values has a first set of variable radix points, and where the first set of variable radix points is associated with the fixed-point values of the first input tensor. A first weighting tensor is determined for the first input tensor applied to the first layer, where the first weighting tensor includes tensor metadata.”), however, Boesch does not explicitly disclose determining, by the driver, metadata for updating the set of weights of the neural network model based on information provided in a binary of the neural network model; and updating, by the driver, the set of weights of the neural network model based at least in part on the metadata and the weight file.

Zhong further discloses determining, by the driver, metadata for updating the set of weights of the neural network model based on information provided in the neural network model (FIG. 2; paragraphs 0015, 0075 and 0078: “In response to discovering a relationship between previously unconnected nodes or entities within the graph data structure associated with the respective logical database layer, the data management process 200 creates or otherwise generates updated graph metadata characterizing the identified relationship between nodes and stores or otherwise maintains the updated graph metadata in the database in association with the logical database layer (tasks 206, 208). In this regard, the data management application 110 updates the graph metadata 126 associated with the particular logical database layer to create new directional edges or links between previously unconnected nodes or entities within that logical database layer that were identified as having a causal relationship.” [Wingdings font/0xE0] updating metadata defining graph data structure for the layer [Wingdings font/0xE0] updating or creating a new directional edges or links); and 
updating, by the driver, the set of weights of the neural network model based at least in part on the metadata and the weight (FIG. 2; paragraphs 0015, 0075 and 0078: “In response to discovering a relationship between previously unconnected nodes or entities within the graph data structure associated with the respective logical database layer, the data management process 200 creates or otherwise generates updated graph metadata characterizing the identified relationship between nodes and stores or otherwise maintains the updated graph metadata in the database in association with the logical database layer (tasks 206, 208). In this regard, the data management application 110 updates the graph metadata 126 associated with the particular logical database layer to create new directional edges or links between previously unconnected nodes or entities within that logical database layer that were identified as having a causal relationship.” [Wingdings font/0xE0] updating metadata defining graph data structure for the layer [Wingdings font/0xE0] updating or creating a new directional edges or links).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Zhong into Boesch’s teaching because it would provide for the purpose of the data management application 110 updates the graph metadata 126 associated with the particular logical database layer to create new directional edges or links between previously unconnected nodes or entities within that logical database layer that were identified as having a causal relationship (Zhong, paragraph 0075).
Eder further discloses the weight file (paragraph 0048).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Eder into Boesch’s teaching and Zhong’s teaching because it would provide for the purpose of all extracted information concerning revenue, expenses, capital and elements of value is stored in a file or table (hereinafter, table) within an application database (Eder, paragraph 0048).
Wiebe further discloses a binary of the neural network model (paragraphs 0023 and 0050).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Eder into Boesch’s teaching and Zhong’s teaching because it would provide for the purpose of based on access to the training data via a quantum oracle which could represent either an efficient quantum algorithm that provides the training data (such as another Boltzmann machine used as a generative model) or a quantum database that stores the memory via a binary access tree (Wiebe, paragraph 0050).


Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193